Case 1:15-cr-00252-PKC-RML Document 1292 Filed 11/27/19 Page 1 of 1 PageID #: 22510
                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York

   KDE                                             271 Cadman Plaza East
   F. #2015R00707                                  Brooklyn, New York 11201



                                                   November 27, 2019


   By ECF

   The Honorable Pamela K. Chen
   United States District Judge
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

                Re:    United States v. José Margulies
                       Criminal Docket No. 15-252 (PKC)

   Dear Judge Chen:

                  The defendant José Margulies’s sentencing is currently scheduled for
   December 2, 2019. The government respectfully requests that the sentencing be adjourned
   until January 21, 2019. Counsel for the defendant joins in this request.


                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:     /s/
                                                   Samuel P. Nitze
                                                   M. Kristin Mace
                                                   Keith D. Edelman
                                                   Assistant U.S. Attorneys
                                                   718-254-7000

   cc:   Clerk of Court (PKC) (by ECF)
         Defense Counsel (by ECF)
